 


110 HRES 326 EH: Commemorating the 25th anniversary of the Vietnam Veterans Memorial.
U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 326 
In the House of Representatives, U. S.,

September 18, 2007
 
RESOLUTION 
Commemorating the 25th anniversary of the Vietnam Veterans Memorial. 
 
 
Whereas the Vietnam Veterans Memorial marks the 25th anniversary of its dedication in 2007; 
Whereas the Memorial commemorates the sacrifice of more than 58,000 men and women who lost their lives during the Vietnam War; 
Whereas the Memorial honors the sacrifice of the 153,303 men and women who were wounded during the conflict; 
Whereas the Memorial honors the more than 3,000,000 men and women who served in the United States Armed Forces in Southeast Asia; 
Whereas the Memorial has served as a powerful force for national healing; 
Whereas over four million people visit the Memorial each year to pay tribute to lost loved ones and remember the sacrifice of those who served the United States during the Vietnam War; and 
Whereas the Memorial is a testament to the dedication of the private individuals and corporations that raised $8,400,000 to build the Memorial: Now, therefore, be it
 
That the House of Representatives—
(1)honors the sacrifice of the men and women who lost their lives in service of the United States during the Vietnam War;
(2)recognizes the service of the men and women who were members of the United States Armed Forces during the Vietnam War; and
(3)commemorates the 25th anniversary of the dedication of the Vietnam Veterans Memorial. 
 
Lorraine C. Miller,Clerk.
